Citation Nr: 1244407	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO. 06-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to July 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2005 rating decision in which the RO, inter alia, denied service connection for PTSD, a low back disability, a disability of the cervical spine, and a shoulder disability. In April 2005, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

The Veteran testified during two hearings on appeal: before a Decision Review Officer (DRO) in July 2005, and before the undersigned Veterans Law Judge at the RO in August 2008.  The transcripts of both hearings are of record.

In November 2008, the Board characterized the matter of service connection for psychiatric disability on appeal as a claim for service connection for PTSD, and remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the RO continued to deny the claims (as reflected in an October 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In April 2011, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Board recharacterized the claim for service connection for PTSD to take into account the Veteran's of psychiatric diagnoses other than PTSD, including depression (as reflected on the title page), and remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in the August 2012 SSOC) and returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims. A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

As a final preliminary matter, the Board noted in the November 2008 remand that the Veteran asserted in an April 2004 stressor statement that he had hypertension, a sleep disorder, and high blood pressure and cholesterol, resulting from an attack while in service.  However, there is no indication that the claims for service connection for hypertension, sleep disorder, or high blood pressure and cholesterol have yet been addressed by the RO.  As such, these matters are still not properly before the Board, and are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Although personality disorder was diagnosed during and since service, personality disorder is not a disability for VA compensation purposes. 

3.  Objective evidence indicates that the Veteran was involved in a sexual situation in which he alleges that he was sexually assaulted. 

4.  Although the record reflects diagnoses of PTSD and depression, the weight of the competent, persuasive medical evidence indicates that the Veteran does not meet the diagnostic criteria for service-related PTSD or support finding that the Veteran has depression due to service, to include alleged in-service sexual assault. 

5.  Although the Veteran complained of back pain and was found to have kyphosis in service, kyphosis is congenital/developmental (meaning pre-existing, by nature), but not a disability, and there is no medical evidence that he has current lumbar or cervical spine disability resulting from in-service aggravation of kyphosis by superimposed injury or disease.

6.  Degenerative disc disease was not shown in service or for many years thereafter; the most persuasive medical opinion to address whether he has a current cervical spine disability medically related to service weighs against the claim.

7.  While the Veteran has complained of right shoulder pain, there is no competent, probative evidence to support any finding that the Veteran currently has, or at any time pertinent to this appeal, has had, a right shoulder disability; or that any shoulder disorder is medically-related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, including PTSD and depression, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2012).

2.  The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

4.  The criteria for service connection for a shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353 -23, 356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in a March 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for PTSD, a back condition, shoulder condition and neck condition, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2005 rating decision reflects the initial adjudication of the claim after issuance of the March 2004 letter. 

Post rating, a March 2009 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2009 letter, and the opportunity for the Veteran to respond, the October 2010 and August 2012 supplemental SOCs (SSOCs) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the Veteran has not received specific notice with regards to supporting a claim for PTSD due to sexual assault.  Such notice would have informed the Veteran that he could provide evidence from sources other than his service records or provide evidence of behavior changes that may constitute credible supporting evidence of the stressor, and allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).   However, on these facts, the absence of such notice is not shown to prejudice the Veteran.  In the present case, the Veteran's service treatment and personnel records verify the occurrence of a sexual situation that he claims involved assault; this evidence tends to, at least, partially corroborate the occurrence of the Veteran's claimed in-service stressor.  Furthermore, as explained in more detail below, stressor verification, or any lack thereof, is not the basis for the Board's determination that service connection for PTSD is not warranted.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of in- and post-service treatment records, and reports of VA examination.  Also of record and considered in connection with the appeal are transcripts of the Veteran's Board and RO hearings, and various statements submitted by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any of the claims, prior to appellate consideration, is required.

As requested in the November 2008 Board remand, the RO/AMC verified that any additional Walter Reed General Hospital medical records are unavailable (in a July 2010 letter from the National Personnel Records Center), obtained and associated the Veteran's VA medical records, provided additional notice in regards to Dingess/Hartman (in March 2009), and obtained VA examinations (in November 2009). Although the RO/AMC did not provide the notice specific to personal assault, as noted above, the Veteran was not prejudiced by the failure to receive that information.  Furthermore, as ordered in the April 2011 Board remand, the Veteran received notice of the opportunity to provide additional information (in April 2011) but failed to identify additional evidence. Addendum opinions in regards to the current claims were also obtained for the lumbar spine, cervical spine and shoulder disabilities (in May 2011) and the psychiatric disability (in June 2011).  As such, the development previously ordered by the Board has been substantially completed.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

1. Psychiatric Disability, to include PTSD and Depression

The Veteran contends that he was sexually assaulted in service and that he currently has psychiatric disability due to that assault.

The Veteran's service treatment records document that medical providers found him to have a personality disorder. In January 1962, a medical provider found the Veteran to have an "inadequate personality and poor motivation."  

Service personnel records, including several first hand witness statements by other service members, document that on April 18, 1966 the Veteran was involved in a sexual encounter in the barracks by another service member, which the Veteran later reported was coerced. 

In an April 19, 1964 clinical record cover sheet, a physician diagnosed the Veteran with "[i]nadequate personality, moderate, chronic, due to environment and heredity, manifested by homosexual acts and theft" and further found that it had existed prior to service.

In a May 24, 1965 narrative summary, a physician provided a discussion of the Veteran's case. The Veteran reported that his first homosexual experience occurred five months previously, under threat of bodily harm. He further claimed that the subsequent acts were also under threat of bodily harm or blackmail. The Veteran also admitted to having committed several larcenies in service.  The examiner diagnosed the Veteran with "[i]nadequate personality, severe, chronic, due to environment and heredity, manifested by homosexual acts and theft" and further found that it had existed prior to service.

In a June 22, 1964 Walter Reed General Hospital narrative summary, another physician provided a discussion of the Veteran's case. The examiner noted that the Veteran had been demoted twice and that his work performance was not too good, as well as several notations in the service treatment records of the Veteran having poor motivation. The Veteran reported having to perform homosexual acts under threat of bodily harm for approximately five months prior to his admission. His aggressors also threatened to tell authorities about his admitted stealing. The examiner noted no evidence of a thought disorder or organicity. The examiner diagnosed the Veteran with:

Passive dependency reaction, chronic, severe, manifested by helplessness, indecisiveness, varied somatic complaints, chronic anxiety, fear of bodily harm leading to participation in homosexual acts, poor judgment, and impaired insight; stress, mild, routine overseas duty; predisposition, severe, underlying character structure of long-standing which does not enable the individual to maintain emotional equilibrium under stressful situations due to deficiency in emotional development; impairment for further military duty, marked.

The June 1964 examiner opined that the Veteran had a character and behavior disorder that was not amenable to hospitalization. The Veteran also had no motivation to remain in service. The examiner recommended administrative separation. In a July 1964 addendum, the examiner further noted that the Veteran engaged in the homosexual acts out of fear of bodily harm and reaffirmed his diagnosis.

In the June 1964 final physical, the examiner found the Veteran to have passive-dependency reaction. The Veteran denied having depression or excessive worry, as well as nervous trouble.

A July 1964 clinical record cover sheet documented a diagnosis of passive dependency reaction, chronic, severe, manifested by helplessness, indecisiveness, varied somatic complaints, chronic, anxiety, fear of bodily harm leading to participation in homosexual acts, poor judgment, and impaired insight; stress, mild, routine overseas duty; predisposition, severe, underlying character structure of long-standing which does not enable the individual to maintain emotional equilibrium under stressful situations due to deficiency in emotional developments; impairment for further military duty, marked. The examiner found the condition to exist prior to service.

The record does not contain any complaints of, or treatment for, a psychiatric disorder for decades following the Veteran's July 1964 separation from service. 

In a March 2004 letter, W.A.D., Jr., DO noted that the Veteran complained of PTSD due to injuries in service.

In a May 2004 VA medical record, a VA medical provider noted that the Veteran received a new patient physical. The Veteran claimed to have had flash backs to Vietnam, not sleeping well and mood swings and irritability. The provider diagnosed the Veteran with PTSD and requested a mental health consult.

The Veteran underwent VA examination in July 2005.  The report is unclear as to whether the claims file was reviewed, but the examiner did indicate that he had examined at least some of the service treatment records.  The Veteran reported having PTSD secondary to sexual assault in service, after which he claimed he was threatened and physically beaten and treated at Walter Reed Hospital.  The Veteran then claimed that a friend of his suggested that he might have PTSD. He further claimed to have mental symptoms for 40 years, including worries about becoming permanently disabled due to his spine problems and fear that his wife will find out about the sexual part of his in-service trauma.  The Veteran also denied receiving treatment for a psychiatric condition.

The July 2005 VA examiner noted three stressors identified from the Veteran 1) sexual assault in May 1964 with attempted sodomy and oral sex, 2) a physical attack in the following days and 3) threats against his wife and son. The Veteran reported "I don't remember much about it but I was attacked in the barracks by a drunken Army NCO and his partners while the act was being committed on me."  The examiner noted that following the traumatic event the Veteran feared disclosure of it to his family. 

The July 2005 VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and specifically found that the criteria for PTSD was not met.  The VA examiner explained that the diagnostic criteria for PTSD according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) had not been met, "because the information in the records do not validate his claim and instead support a volitional act that was conditioned to his dependency and poor judgment. His ensuing depression is linked to guilt and the chronic pain from arthritis has made it increasingly worse in the also two years."  The examiner also found the Veteran to have a dependent personality disorder. 

The Veteran received another VA examination in November 2009, which included a claims file review. The Veteran reported an attempted sexual attack involving some drunken personnel, but claimed that he had blocked it all out. He subsequently reported that he had been over the situation in his head a thousand times in the past years. He then claimed that a few days after the attack he got jumped and knocked out a door and fell into a gully with rocks, ice and snow. He then claimed some other men helped him to go to the base doctors. 

The November 2009 VA examiner subsequently probed the Veteran as to various symptoms and noted that the Veteran reported having received treatment for "depression or something" eight to ten years previously from a private doctor.  The examiner also discussed the Veteran's medical records. The examiner diagnosed the Veteran with depression secondary to chronic pain. 

The November 2009 VA examiner summarized that the Veteran reported a physical assault and an attempted sexual assault that occurred under duress. The examiner noted that the records are somewhat inconsistent with the Veteran's account.  The examiner also noted that, although the Veteran reported emotional response (feeling hurt, upset and let down) to the assault, his description of emotions now and at the time frame closer to the event did not include such references to intense fearfulness or helplessness.  The examiner thus found that it was unclear whether the Veteran's stressor satisfied criterion A for PTSD.  The examiner also found the Veteran to not meet other PTSD symptoms clusters, including for avoidance and hyperarousal. The examiner also noted that although the Veteran met the criterion for re-experiencing, he had also simultaneous reported both avoiding thought of the stressor and that he had replayed the events a thousand times in his head in the past few years.

The November 2009 VA examiner found that the Veteran was likely be experiencing depression related to his pain, describing sad mood, occasional tearfulness, guilty ruminations of what could have been differently during the assault, guilty feeling as to contributing to his father's death, thoughts of death or suicide and frustration. The examiner, however, found his symptoms to not appear to be consistent with major depression, but to be largely related to his medical problems. 

The November 2009 VA examiner also provided an addendum to her opinion in June 2011, in which she noted another review of the Veteran's claims file (including a review of additional VA examinations for other claimed disorders). The examiner noted that the Veteran did not have any new mental health treatment records since 2009. The examiner noted that the VA examiners that had provided physical examinations for the Veteran's claimed physical disabilities had found that the Veteran's current pain was unrelated to injuries sustained in service, but rather was due to pain from a different etiology.

The November 2009 VA examiner noted that, although the Veteran reported ruminating about the assault, in general his depression was attributed to pain rather than ruminations about the sexual assault. The examiner concluded that it was less likely than not (less than a 50 percent probability) that any current mental health disability is the result of injury or disease incurred or aggravated in service, including the reported sexual assault.

A December 2009 VA medical record notes that the Veteran had depression and was counseled to start medication.

The Veteran has also provided various statements as to the occurrence of his stressors, including in written statements (February 2004, April 2004), and verbal testimony during the June 2005 RO hearing and the August 2008 Board hearing. 


a.  Personality Disorder

The Board notes that although the Veteran did receive some psychiatric diagnoses in service, service connection is not warranted for those disorders.  During service he was diagnosed with inadequate personality (January 192, May 1964) and passive-dependency reaction (June 1964).  The July 2005 VA examiner similarly diagnosed the Veteran with dependent personality disorder.

The Board notes, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127. Therefore, to the extent that medical records show that the Veteran was diagnosed with personality disorder during and since service, the Board finds that service connection for such a disorder is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

b.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board notes that sufficient evidence, including service treatment and personnel records, document that the Veteran was involved in an in-service sexual situation, which he claims was coerced.  Considering this objective evidence in light of the Veteran's assertions, the Board finds that, collectively, the record tends to corroborate the occurrence of the claimed in-service sexual assault.  The question remains, however, as to whether the Veteran has PTSD as a result of such assault.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the disorder set forth in the DSM-IV.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV). 

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of service-related PTSD. 

The Board notes that some VA medical records dated in 2004 reflect diagnoses of PTSD, but that the July 2005 and November 2009 VA examiners both found that the Veteran did not meet the criteria for a PTSD diagnosis under DSM-IV.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds the medical opinions of the July 2005 and November 2009 VA examiners to be more persuasive in determining whether the diagnostic criteria for PTSD under DSM-IV standards.  Both VA examiners evaluated the Veteran and reviewed the Veteran's claims file. Both VA examiners specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-IV. Indeed, the November 2009 VA examiner thoroughly discussed past medical records and the various DSM-IV criteria that the Veteran did not meet for a PTSD diagnosis. Thus, the Board accepts this opinion as the most probative evidence on the question of diagnosis. 

By contrast, the Board has accorded little, if any, probative weight to the assessments of PTSD reflected in clinical treatment records.  None of the assessments include any explanation as the basis/es for any such assessment, or otherwise indicates that any such diagnosis was rendered in conformity to the DSM-IV criteria. Indeed, the initial May 2004 assessment was rendered in conjunction with a physical examination, indicating that the physician that provided that diagnosis was not a mental health specialist like the July 2005 and November 2009 VA examiners.  Furthermore, the May 2004 physician based her opinion on the Veteran's report of flash backs of Vietnam.  However, the service personnel records clearly indicate that the Veteran never served in Vietnam and that his only overseas service was in Greenland.  The Board notes that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  See also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board further notes that none of the other PTSD opinions of record included a discussion of how such a diagnosis was made. 

The Board also points out that the March 2004 letter from W.A. Delph, Jr., DO, does not reflect an actual diagnosis of PTSD, but merely indicates that the Veteran "stated that he suffers from PTSD".  A reiteration of the Veteran's own reported history does not constitute a diagnosis by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Thus, the Board finds that the preponderance of the competent, probative evidence establishes that the first, essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is  not met.  As such, service connection for PTSD cannot be established.  See 38 C.F.R. § 3.304(f). 

c.  Other Psychiatric Disability, to include Depression

Although the weight of the medical evidence does not support a diagnosis of PTSD, the Veteran does have a verified diagnoses involving depression.  The July 2005 VA examiner diagnosed the Veteran with a depressive disorder, not otherwise specified.  The November 2009 VA examiner diagnosed him with depression secondary to chronic pain. 

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish that the there exists a medical nexus between any current psychiatric disability and service, to include any sexual assault therein. 

Aside from the previously discussed personality disorder, the service treatment records do not document any complaint, finding, or diagnosis of a psychiatric nature.  psychiatric disability, (for which service connection cannot be granted). The Veteran's final service examination in June 1964 only noted that the Veteran had a personality disorder. At that time, the Veteran denied depression or excessive worry and nervous trouble of any sort. The Veteran did not receive a diagnosis for any psychiatric disability for decades following service. He received his first diagnosis for depression in the July 2005 VA examination. Indeed, the Board notes that in a May 1, 2004 VA medical record, the medical provider noted that the Veteran had been screened for major depression, but that the results were negative. 

The July 2005 VA examiner noted that the Veteran's ensuing depression was linked to guilt over the sexual assault and chronic pain.  The November 2009 VA examiner similarly noted the Veteran's sexual assault had guilty ruminations.  Neither examiner was clear as to whether the Veteran had any other psychiatric disability due to service.

In the July 2011 VA examination addendum, however, the November 2009 VA examiner clarified her findings.  The examiner noted that during the November 2009 VA examination the Veteran "attributed virtually all of his emotional problems to physical pain".  The examiner then noted that as the Veteran's current chronic pain has been found by other VA examiners to not be due to service, the Veteran's pain must be due to a different etiology.

Furthermore, the VA examiner noted that with reference to the alleged sexual assault, the Veteran "does ruminate to some extent...However, he consistently related the depression to his physical problems, including primarily pain conditions". The examiner further noted that the Veteran attributed his pain to the assault, despite the evidence to the contrary, and that it might be the reason he tended to ruminate on the assault. The examiner found in general that the depression was attributed to pain rather than ruminations about sexual assault.  The examiner concluded that it was less likely than not (less than a 50 percent probability) that any current mental health disability is the result of an injury or disease incurred or aggravated in service, including the reported sexual assault.

The Board also cannot ignore the lack of any documentation of any psychiatric disability for decades following separation from service. The record is silent as to any complaints of, or treatment for, a psychiatric disability for many years.  Indeed, in the March 2004 letter W.A.D., Jr., DO reported that he had provided care to the Veteran since March 2002, but "[u]ntil recently his care has consisted of treatment for hyperlipidemia",  which indicates that the Veteran had not been found to have depression during that time period.

As such, the weight of the medical evidence supports the conclusion that any current acquired psychiatric disability, to include depression, is not related to service, including the alleged in-service sexual assault. The July 2005 VA examiner did not clearly address whether the Veteran had depression due to service. Only the November 2009 VA examiner clearly addressed that question.  In the June 2011 VA medical opinion (provided by the November 2009 VA examiner), the VA examiner found that the Veteran's current depression was due to his chronic pain, which was not related to service.
d. Conclusion

As noted, in addition to the medical evidence of record, the Board has considered the Veteran's assertions (particularly, as regards the occurrence of the in-service-sexual assault) as well as those advanced by his representative, on his behalf; however, such assertions provide no basis for an award of service connection for psychiatric disability.

As for any direct assertions by the Veteran and/or his representative that the Veteran meets the diagnostic criteria for PTSD or that the Veteran's depression is etiologically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, the fundamental matters of diagnosis and etiology upon which this claim turns are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative diagnosis of PTSD. See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability, to include PTSD and depression, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2. Lumbar Spine, Cervical Spine and Shoulder Disabilities

The Veteran contends that he injured his lumbar and cervical spine and shoulder at the time of his alleged April 1964 in-service sexual assault. 

Service personnel records, including several first-hand witness statements by other service members, document that in April 1964 the Veteran was sexual assaulted. 

The November 1961 enlistment examiner found the Veteran's spine and upper extremities to be normal. Service treatment records did not record any spine or shoulder complaints for the majority of the Veteran's service. However, in a May 24, 1964 Thule Hospital Narrative Summary, the medical provider noted that physical examination was normal, except that his general body build revealed a marked kyphosis. In a May 26, 1964 Walter Reed General Hospital Narrative Summary, the medical provider noted that the review of systems was essentially negative, except for a complaint of "soreness in the back on prolonged standing or heavy lifting". The provider also noted that the physical examination was essentially within normal limits, except for a mild kyphosis. In his June 1964 final examination, the examiner found the Veteran's spine and upper extremities to be normal. The Veteran denied a painful or trick shoulder, elbow and bone, joint or other deformity and swollen or painful joints. 
 
Following service, the record does not document any complaints of, or treatment for, a cervical or lumbar spine disability or a shoulder disability for decades following service.

In a December 22, 2003 record, from the office of W.A. Delp, Jr., D.O., the Veteran complained of numbness in the neck, right shoulder and arm for one month, which began while getting into a car. The examiner diagnosed the Veteran with cervical disc.

In a February 2004 private medical record, W. Delp, M.D. reported that the Veteran had chronic spinal arthritis, which the Veteran reported began due to injuries in service. X-rays showed cervical spondylosis with multilevel degenerative disc disease, involving C5, C6 and C7, and mild bilateral neural stenosis. 

In March 2004, W.A. Delp, Jr., D.O., noted that he had seen the Veteran since March 2002 and until recently mainly for hyperlipidemia. The examiner noted that the Veteran had occasionally made remarks about neck or back pain, to be expected with postural abnormalities. He noted a marked accentuation of the normal kyphotic curvature of the thoracic spine and accentuated lordotic curvature of the cervical spine. 

In the March 2004 record, W.A. Delp, Jr., D.O. also noted that on December 22, 2003 the Veteran complained of sudden onset neck pain about a month prior, while getting into the car. Based on X-rays the examiner found cervical spondylosis with multilevel degenerative disc disease and neural feoraminal stenosis at C5-6 bilaterally, which can only be the result of long term changes in the spine. He opined that the Veteran's physical complaints and findings were consistent with the injuries described by the Veteran that occurred in service. 

In a May 1, 2004 VA medical record, the Veteran's initial treatment record with VA, the Veteran complained of chronic neck and back pain, which radiates to the right hand. The examiner diagnosed him with chronic neck and back pain. In a November 2004 VA medical record, the Veteran again reported back pain to the shoulders and arms that was of a sudden onset. Additional VA medical records generally document continued complaints of, or treatment for, neck, back and shoulder pain, but do not provide any medical opinions as to the etiology of any disabilities.

The Veteran received a VA examination in November 2009. The VA examiner reported that he did not review the claims file at the time of the examination. However, in the December 2009 addendum report, he reviewed the claims file and provided additional findings based on his review.

During the November 2009 VA examination, the Veteran reported having pain that would start in his neck and radiates to the right hand; he denied problems with the left side. He reported that the neck pain began when sitting in his car and twisting his neck, when he heard a snap. Prior to that incident, he was able to manage and carry out his occupation, which required considerable activity and moving around. He also reported an in-service assault, which included a head injury that rendered him unconscious, required head stitches and caused a right arm fracture.

The November 2009 VA examiner found the Veteran to be somewhat hunched over, with a normal kyphosis that one would get with age. The VA examiner found the Veteran to have cervical spine degenerative disc disease at C3-6, with nerve involvement to the right upper extremity. The examiner noted a hunch back appearance, which was a normal process of aging and did not involve any one part of the spine, but the whole spine. The VA examiner noted the onset of back pain five years previously, the reported in-service assault and the Veteran's working for several decades without any problem. The VA examiner opined that it was less likely as not that his neck condition was incurred in or aggravated by military service, including the reported in-service trauma. 

In regards to the right shoulder, the November 2009 VA examiner found the Veteran to have referred pain from his neck condition causing him to have a decreased range of motion in the right shoulder, but that he did not have a separate right shoulder condition. The Veteran denied problems with his left shoulder.

Regarding the low back, the examiner found the Veteran to not have any significant complaints at that time. The examiner found mild arthritis in keeping with his age. The examiner opined that it was less likely as not that his low back condition was incurred in or aggravated by military service, including the reported in-service trauma.

In the December 2009 addendum, the November 2009 VA examiner noted claims file review and discussed service treatment records and private medical records. The examiner noted that there was no historical confirmation of neck problems during service and that it was less likely as not incurred in or aggravated by military service or the reported assault. 

The November 2009 VA examiner provided another addendum opinion in May 2011. The examiner noted that his prior conclusions were that the Veteran's neck, low back and shoulder problems were less likely as not related to or aggravated by his service career, that the neck symptoms mainly occurred five years prior and that after discharge the Veteran had been able to work for 35 years in a security and detective agency. The examiner also noted a May 2007 X-ray report of the thoracic spine showing diffuse degenerative spondylolytic changes, increased thoracic kyphosis. The examiner similarly noted that he had previously noted increased kyphosis, due to gentle wedging of a number of the thoracic vertebrae that were started off developmentally with some kyphosis and gradually worsened over the years, which could have an element of osteoporosis behind it. The examiner further found that such a condition would not be caused by trauma, as trauma would identify a localized area of abnormality that was not seen in the films.

The VA examiner noted that after re-reviewing the case, his original opinion had not changed. The Veteran's neck, low back and shoulder problems were less likely as not the result of injury or disease incurred in service, specifically to include the in-service sexual assault. The examiner found that whether or not a beating occurred, with or without sexual trauma, did not affect his opinion.  He then clarified that kyphosis noted in service was either a constitutional or developmental abnormality and there was no evidence of aggravation of it in service. 

a.  Lumbar and Cervical Spine Disabilities

The Veteran has attributed his current cervical and lumbar spine disabilities to service, to include as due to a claimed physical attack that preceded his reported sexual assault. The Veteran has current diagnoses of degenerative disc disease of the cervical and lumbar spine. During service, he also received a diagnosis of kyphosis. According to the November 2009 VA examiner, kyphosis is a constitutional or developmental abnormality.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for cervical or lumbar spine disability is not warranted under any theory of entitlement. 

As an initial matter, the Board notes that no credible evidence supports the Veteran's allegation of an in-service back injury occurring at the time of the alleged sexual assault.  In his April 2004 VA Form 21-4138 and April 2004 Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder, the Veteran reported that there was an attempted sexual assault against him by drunken soldiers and that in the process of defending himself he had been knocked out of a barracks door area, fell down on ice and rolled down a hill hitting his back/spine, head and shoulders. 

In an April 1964 AF Form 1168, the Veteran reported several sexual assault incidents; however, none of those reported assaults matched his story of being physically attacked or falling and injuring his back and shoulders.

Similarly, the 1964 witness statements surrounding the conceded sexual assault do not show that the Veteran was physically attacked in the manner claimed or in such a way as to cause injury to his back or shoulders. For example, in the April 1964 AF Form 1169 of J.T.S., that service member reported speaking with the Veteran following the conceded sexual assault incident and helping him report the incident to their superiors. J.T.S. further reported that he later called on his superiors "in order to see if there were medical reasons for examination of the assaulted. He stated there were no reasons for examinations unless [the Veteran] was torn up in some manner."  

Service member L.C., in an April 1964 AF Form 1169, also reported the incident in question. He reported seeing the Veteran just prior to the incident, witnessing some of the incident and again seeing him after the incident. L.C. did not report that a physical altercation had happened at any time surrounding the incident, but did note that the Veteran had wanted to fix up his face prior to the incident happening. The other witness statements similarly failed to document any kind of physical altercation involved either prior to, during or after the sexual assault.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Both the witness statements and the Veteran's own statements from April and May of 1964 clearly show that that the Veteran did not receive his claimed physical injury at the time of his sexual assault. Similarly, the May 24, 1964 Thule Hospital Narrative Summary documented a normal physical examination, except for kyphosis and a purple bruise and small amount of swelling over the maxillary prominence, but not any kind of shoulder or back injury.  Additionally, although the May 26, 1964 Walter Reed General Hospital Narrative Summary similarly noted a complaint of "soreness in the back on prolonged standing or heavy lifting", it did not include any reports of a back injury or treatment for one at that time. 

The documentation noted above carries far more weight, credibility and probative value than the recent lay statements. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

As such, the Board specifically finds that there is no credible evidence supportive of the Veteran's claim of an in-service injury to the spine or shoulders. 

The Veteran was initially diagnosed with kyphosis in service and currently has a diagnosis of degenerative disc disease 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Pertinent to the claim for kyphosis, congenital or developmental abnormalities are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes. 38 C.F.R. § 3.303(c).  While service connection may be granted, in limited circumstances, for disability due to in-service aggravation of a constitutional or developmental abnormality (for a defect, by superimposed disease or injury) (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), no competent, credible, and persuasive evidence establishes that such occurred in this case, warranting an award of service connection.

The November 2009 VA examiner, in the May 2011 addendum, specifically found kyphosis in service to have been either a constitutional or developmental abnormality and that there was no evidence of aggravation while in service. The examiner further noted that although the Veteran's kyphosis has gradually worsened over the years, he related it to an element of osteoporosis. He specifically found that kyphosis would not have been caused by trauma, explaining that trauma would identify a localized area of abnormality not documented in the films. Therefore, there is no evidence of in-service aggravation by superimposed injury. Kyphosis is thus not a disability for which service connection is warranted.

The medical evidence also does not support finding that the Veteran's degenerative disc disease of the cervical or lumbar spine developed in or was caused by service. Degenerative disc disease was not documented by medical examiners until decades following his discharge from service. The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As indicated above, the record includes conflicting medical evidence and opinions concerning the nature and etiology of the lumbar spine and cervical spine disabilities.  In this instance, for reasons to be discussed below, the Board finds the opinion from the November 2009 VA examiner (including opinions contained in the addendums to the original examination report) to be the most probative in discussing all aspects of these claims. 

In the March 2004 record, W.A. Delp, Jr., D.O. opined that the Veteran's physical complaints and findings were consistent with the injuries described by the Veteran that occurred in service.  In this case, as previously discussed in some detail, the Board has not found that the Veteran's report of in-service physical injuries are not credible.   Hence, a medical opinion based on these assertions has no probative value.  Furthermore, that medical provider did not have access to the claims file or provide as thorough and detailed of a medical opinion as the November 2009 VA examiner.  As such, the Board finds that this medical opinion is not probative as to the current claim.

By contrast, the November 2009 VA examiner reviewed the Veteran's claims file and provided a detailed medical opinion explaining how he reached his opinion that it is less likely as not that the neck and low back conditions are the result of injury or disease incurred in service. The most probative medical evidence of record thus found no nexus between the Veteran's service, including consideration of the sexual assault, and any current cervical or lumbar spine disability.

The evidence as discussed above also does not establish that service connection for either a lumbar or cervical spine disability is warranted on a presumptive basis, as there is no competent evidence that arthritis first diagnosed many years after service was, in fact, manifested within one year of the Veteran his discharge from service. 

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his lumbar and/or cervical spine disabilities and service, to include as due to aggravation of a preexisting condition such as kyphosis, such assertions provide no basis for allowance of the claim. The matters of medical etiology of the degenerative disabilities diagnosed post service upon which these claims turns are matters within the province of trained, medical professionals. See Jones, 7 Vet. App. at 137-38. As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on any such matter. See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for a cervical spine disability and a lumbar spine disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

b.  Shoulder Disability

The Veteran contends that he injured his shoulder prior to an attempted sexual assault, when he was pushed down some stairs and rolled down a hill.

As noted in the previous section, the Board has found the Veteran's report of such an in-service physical injury to not be credible.

The Veteran's service treatment records do not contain any complaints of, or treatment for, a shoulder disorder. In his June 1964 final examination, the examiner found his upper extremities to be normal and the Veteran denied having a painful or "trick" shoulder, bone, joint or other deformity, and swollen or painful joints.

The first report of shoulder pain of record was in a December 2003 private medical record. At that time he complained of pain in the right arm and received a diagnosis of cervical disc and questionable radiculopathy. Subsequent records include complaints of shoulder pain, but do not include any diagnosis of a shoulder disability. None of the VA medical records or private medical records document a confirmed diagnosis of a shoulder condition.

The November 2009 VA examiner found that the Veteran denied having problems of the left shoulder and that X-rays of the right shoulder were normal. The VA examiner found the Veteran to have a normal right shoulder and explained that the Veteran had referred pain from his neck condition causing decreased range of motion of the right shoulder.  The Veteran did not have a separate right shoulder condition.

In sum, the Board finds that there is no medical diagnosis of a right shoulder disability of record. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, pertinent medical evidence does not support a finding that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board further notes that even if, for the sake of argument, the Veteran did have a current diagnosis of a shoulder condition, and the medical evidence of record would still not support an award of service connection.  The November 2009 A examiner specifically found no shoulder disability.  In the May 2011 addendum, he further opined that a shoulder condition is less likely as not the result of injury or disuse incurred in service.  No other competent medical professional has found the Veteran to have a shoulder disability due to service.  As noted above, the 
Board has found that the March 2004 medical finding of W.A.D., Jr., DO is not probative as it relies on the Veteran's non-credible reports.

The Board also points out that the Veteran's and/or his representative's assertions that the Veteran has a shoulder disability related to service also provide no basis for allowance of the claim.  The matter of medical diagnosis of a shoulder disability-and, if shown, of medical etiology of any such disability-are matters within the province of trained, medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on any such matter.  See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186 . Hence, the lay assertions in this regard have no probative value. 


For all the foregoing reasons, the Board finds that the claim for service connection for a shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for a psychiatric disability, to include PTSD and depression is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a shoulder disability is denied.

+

______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


